United States Court of Appeals
                       For the First Circuit

No. 08-2303

                      UNITED STATES OF AMERICA,

                        Plaintiff, Appellee,

                                 v.

                           MOISE WILLIAM,

                        Defendant, Appellant.


                               ERRATA

     The opinion of this Court, issued on April 22, 2010, should be

amended as follows.

     On page 9, line 13, "42 U.S.C." should be "21 U.S.C.".